Order entered April 8, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00098-CV

                        AL M. WILLIAMS, Appellant

                                       V.

                              LADERA, Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-17458

                                    ORDER

      Before the Court is appellant’s April 6, 2022 “Motion for Writ of Mandamus

Ordering All Hearings Be Held on His Outstanding Motions and that Findings of

Fact and Conclusions of Law be Entered of Record.” In his motion, appellant asks

only that we order the trial court to make findings of fact and conclusion of law.

To the extent appellant complains about the lack of findings of fact and

conclusions of law, the docket sheet in the clerk’s record does not reflect that

appellant requested findings of fact and conclusions of law following the final
judgment. Accordingly, we DENY the motion. See TEX. R. CIV. P. 298. To the

extent, appellant asks that we issue a petition for writ of mandamus ordering the

trial court to conduct hearings on his outstanding motions, we DENY the motion.

See TEX. R. APP. P. 52.

      Also before the Court is appellant’s April 6, 2022 “Application for Writ of

Mandamus and Application to Supplement, Stipulate, Amend, and Modify the

Record.” Appellant states in his application that the supplementary evidence is in

the form of “emails and recordings during the parties’ attempts to settle” and that it

is necessary to supplement the record “by agreed upon facts/stipulations”. We

DENY the application. See id; Greystar, LLC v. Adams, 426 S.W.3d 861, 865

(Tex. App.—Dallas 2014, no pet.) (appellate court may not consider documents

not before the trial court).

                                              /s/   KEN MOLBERG
                                                    JUSTICE